Citation Nr: 0800039	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran is attempting to reopen his claim for entitlement 
to service connection for paranoid schizophrenia.

Historically, the veteran's initial claim for service 
connection for paranoid schizophrenia was denied by an RO 
decision issued in January 2003.  Notice of this decision was 
sent to the veteran that same month.  In February 2003, the 
veteran timely filed a notice of disagreement with this 
decision.  In March 2004, the RO issued a statement of the 
case addressing this issue.  Thereafter, the veteran did not 
submit a timely substantive appeal, and the RO's January 2003 
decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 3.104, 20.302(b) (2007).  

The first correspondence from the veteran following the RO's 
March 2004 statement of the case was received in October 
2004.  Thus, the RO has properly considered the October 2004 
statement from the veteran as an attempt to reopen his 
previously denied claim for service connection for 
schizophrenia.  Id.  

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The information necessary to reopen 
the claim includes both a statement as to what evidence was 
lacking at the time of the last final decision, such that 
adjudication resulted in a denial, and a statement as to what 
information would allow the claim to be successfully 
reopened.

Correspondence from the RO to the veteran, dated in December 
2004, fails to identify the basis for the veteran's prior 
denial and also fails to provide an accurate statement as to 
what information would allow the claim to be successfully 
reopened.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As such, proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date, must be provided.

Finally, the Board believes that additional evidence 
pertinent to the veteran's claim herein has been identified 
by the record, and that an attempt should be made, with all 
necessary assistance by the veteran, to obtain these records.  
Specifically, the February 2004 VA examination for mental 
disorders indicates that the veteran is receiving disability 
benefits from the Social Security Administration.  An attempt 
should be made by the RO, with the assistance of the veteran, 
to obtain these records.

The Board also notes that the veteran's statement, dated in 
October 2004, noted the names, or partial names, of four 
individuals who served with him in the Army.  Moreover, the 
veteran indicates that these individuals may have knowledge 
of his claimed condition during his military service.  The RO 
should request that the veteran contact these individuals 
directly and request that they provide statements in support 
of his claim.  If provided by the veteran, the RO should 
review this lay evidence in connection with the veteran's 
claim.  

Accordingly, the case is remanded for the following actions:

1.  Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the RO 
must review the last final rating 
decision on the issue on appeal.  Then, 
the RO must issue a notice letter 
providing the veteran and his 
representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for 
schizophrenia, and describes what 
evidence would be necessary to 
substantiate the elements required to 
establish service connection if the claim 
were to be reopened.

Finally, as part of the notice letter 
discussed above, the RO must also provide 
the veteran and his representative with 
corrective notice, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the veteran to 
determine if he has been awarded 
disability benefits from the Social 
Security Administration (SSA) at any time 
since his discharge from the service.  If 
so, the RO must request all materials, to 
include medical records, regarding the 
veteran's SSA claim, together with its 
decision awarding the veteran disability 
benefits.  These records must be 
associated with the claims file.  If 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.

3.  The RO must contact the veteran 
requesting him to submit statements from 
the individuals (SPC Randall Silver; SPC 
Mark Allen Pierce; Sgt. Cullen; F.Sgt. 
Rodney Biron) noted in his statement 
received in October 2004 regarding what 
information each of these individuals may 
possess in relationship to his claim.  
Thereafter, if warranted, the RO should 
review the lay evidence which may be 
submitted in support of the veteran's 
claim.

4.  If, subsequent to receipt of the 
letters discussed above, the veteran or 
his representative identifies additional 
evidence pertinent to the veteran's 
claim, the RO should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records, the RO is unable to secure them, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

5.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
paranoid schizophrenia, under the 
provisions of 38 C.F.R. § 3.156(a) 
(2007), taking into consideration any 
newly acquired evidence.  If the benefit 
remains denied, a Supplemental Statement 
of the Case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



